Citation Nr: 0902832	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  03-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from February 1970 to 
September 1971 and from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In August 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

A Travel Board hearing was held at the RO in December 2008.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2001 and in October 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence, evidence of an in-service stressor, 
linking evidence between PTSD and the in-service stressor, 
and noted other types of evidence the veteran could submit in 
support of his claim.  The veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in the October 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the March 2001 letter was issued before the May 2002 
rating decision which denied the benefit sought on appeal; 
thus, the notice was timely.  Because the veteran's claim for 
service connection for PTSD is being denied, any question as 
to the appropriate disability rating or effective date is 
moot and any failure to notify the veteran is not 
prejudicial.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
has not contended otherwise.  The veteran's Social Security 
Administration (SSA) records have been obtained.  Although 
the veteran reported in September 2000 that he had received 
treatment for PTSD immediately after service separation at 
the VA Medical Center in Sepulveda, California, in response 
to a request for these records, this facility notified the RO 
in May 2001 that they had no records for the veteran.  The RO 
also has obtained the veteran's service personnel records in 
order to attempt corroboration of his claimed in-service 
stressors.  As will be discussed below, however, the 
veteran's claimed in-service stressors are not capable of 
corroboration by the Joint Services Records Research Center 
(JSRRC).

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
standards of McLendon are not met in this case.  As will be 
explained in more detail below, there is no diagnosis of PTSD 
and no competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he incurred PTSD while on active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show no complaints of 
or treatment for psychiatric symptoms during active service.  

The veteran's DD Form 214 shows that his awards included the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Vietnam Cross of Gallantry w/Palm.  His military occupational 
specialty (MOS) was administrative specialist during his 
first period of active service and his MOS was personnel 
management specialist during his second period of active 
service.  The veteran's service personnel records show that 
he was in Vietnam from August 1970 to September 1971 and his 
principal duties while in Vietnam were clerk typist and 
administrative specialist.  He participated in the Vietnam 
Counteroffensive Phase VII and Consolidation I campaigns.

The post-service medical evidence shows that the veteran has 
not been diagnosed as having PTSD.

A review of the veteran's SSA records shows that, on private 
psychological evaluation in January 1993 by Milton M. 
Edelman, M.D., the veteran "felt that Vietnam was not a 
traumatic life for him.  'A worthwhile experience.  I got 
treated worse coming home than over there.'"  Mental status 
examination of the veteran showed coherent and relevant 
speech with no evidence of looseness of associations, 
psychomotor retardation was present, no history of 
hallucinations, delusions, or ideas of reference, no suicidal 
or homicidal ideation, and full orientation.  The diagnoses 
included moderate depressive disorder, not otherwise 
specified, although Dr. Edelman stated that the veteran 
"does not reflect disability from a psychiatric point of 
view."  

In January 1993, SSA denied the veteran's disability benefits 
claim.

In a September 2000 statement, the veteran described his in-
service stressors as participating in a helicopter courier 
between U.S.A.R.V. (U.S. Army Republic of Vietnam) and MACV 
(Military Assistance Command Vietnam) headquarters 
"delivering confidential messages.  This was very stressful 
for me."  He also reported serving on guard duty "on the 
perimeter of Long Binh military base."  

On VA outpatient treatment in January 1991, the veteran 
complained of a reactivation of "his disturbed feelings" at 
the beginning of the Persian Gulf War.   He reported serving 
in combat in Vietnam.  Mental status examination of the 
veteran showed decreased sleep and energy, auditory 
hallucinations for the past 2 or 3 years, paranoid 
tendencies, no suicidal or homicidal ideation, and occasional 
nightmares.  The impressions included rule-out PTSD.

The veteran received regular VA outpatient treatment in 1991 
for a variety of psychiatric complaints, including major 
depressive disorder.  He also received regular VA outpatient 
treatment beginning in 2002 for paranoid schizophrenia.

A review of private treatment records submitted in December 
2008 after the veteran's Travel Board hearing shows that he 
was treated beginning in 2001 for a variety of psychiatric 
complaints, including paranoid schizophrenia, panic disorder, 
and a history of PTSD. 

The veteran testified at his December 2008 Travel Board 
hearing that, while on active service in Vietnam, he worked 
in a communications center distributing top secret messages.  
He stated he also was a courier delivering messages by 
helicopter to Army headquarters in Saigon, Vietnam.  He 
reported being shot at several times while on a helicopter in 
transit from Long Binh, Vietnam, to Army headquarters in 
Saigon, Vietnam.  He also reported witnessing a rocket attack 
in February 1970 while on guard duty.  He testified further 
that, while on guard duty in Vietnam, he had to shoot "at 
incoming forces."  The veteran's friend testified at the 
impact of his PTSD on their relationship.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD.  
The veteran's service medical records show no complaints of 
or treatment for any psychiatric problems during active 
service.  His service personnel records also show no combat 
citations or awards; thus, service connection for PTSD on a 
presumptive basis is not warranted.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Although the veteran has 
been treated since service separation for a variety of 
psychiatric complaints, there is no competent medical 
evidence that the veteran experiences any current disability 
due to PTSD.  A review of the claims file shows that the 
medical evidence includes a notation of "rule-out PTSD" in 
January 1991.  The Board observes that the notation of 
"rule-out" does not equate with a meeting of the diagnostic 
criteria for PTSD, however.  Rather it merely raised the 
possibility of the disorder and clearly is not a confirmed 
diagnosis.  And subsequent psychiatric treatment records 
failed to confirm such a diagnosis.  In fact, the veteran 
later reported in January 1993 to Dr. Edelman that his active 
service in Vietnam was not a traumatic experience for him and 
had been "worthwhile."  After examining the veteran, 
Dr. Edelman concluded that he was not disabled 
psychiatrically.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  

There also is no evidence that the veteran engaged in combat 
with an enemy force during active service such that a 
diagnosis of PTSD, even if it were present, could be 
considered competent medical evidence.  The veteran's service 
personnel records show that he served in Vietnam from August 
1970 to September 1971 as a clerk.  As noted, these records 
do not show any combat citations or awards such that his lay 
testimony, alone, could establish the incurrence of any of 
his claimed in-service stressors.  In such cases, the record 
must contain other evidence which substantiates or 
corroborates the veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that the veteran has contended that his in-
service stressors occurred when he was a helicopter courier 
for top secret messages sent to Army headquarters in Vietnam 
and when he served on guard duty in Long Binh receiving 
incoming enemy rocket attacks and returning fire.  The 
veteran's claimed in-service stressors are inconsistent with 
his MOS of administrative specialist and his principal duties 
as a clerk/typist while in Vietnam.  Further, the veteran has 
not provided sufficient additional details concerning the 
alleged in-service stressors such that corroboration could be 
attempted by JSRRC.  As noted elsewhere, even if there were a 
medical opinion diagnosing PTSD based on the veteran's 
claimed in-service stressors, an after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In summary, the Board finds that there is no diagnosis of 
PTSD which could be attributed to active service and no 
credible evidence which corroborates his claimed in-service 
stressors.  Thus, as the veteran has not been diagnosed with 
PTSD which could be attributed to active service, and as he 
has failed to produce credible supporting evidence that his 
claimed in-service stressors actually occurred, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


